Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 1 of 11 PageID #: 189



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 LARRY W. ASHWORTH                                 CASE NO. 2:20-CV-00053

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 INTERNATIONAL PAPER CO., ET AL.                   MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

        Before the court are a Motion to Dismiss [doc. 17] and Motion for a More Definite

 Statement [id.] filed by defendant BNSF Railway Company, in response to the putative

 class action brought by plaintiff Larry W. Ashworth. The motions are unopposed.

                                              I.
                                       BACKGROUND

        This action arises from claims of land contamination by plaintiff Larry Ashworth,

 who asserts that his property has been damaged by toxic waste from former creosote plants

 in Beauregard Parish, Louisiana. Doc. 1. Specifically, Mr. Ashworth identifies the

 International Paper Company (“IP”) site (Parcel A) and the American Creosote site (Parcel

 B). Id. at ¶¶ 6–10. He asserts that creosoting operations ceased on Parcel A in 1989 and on

 Parcel B in 1963. Id.

        Mr. Ashworth asserts that he first became aware of the contamination less than one

 year before filing this suit, when he witnessed “dark colored thick liquid coming from the

 ground” after extracting a tree stump. Id. at ¶ 25. He brought claims for damages and

 injunctive relief based on theories of negligence (Count I), strict liability (Count II), and
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 2 of 11 PageID #: 190



 continuing nuisance and trespass (Count III). He asserts that he is also entitled to punitive

 damages under former Louisiana Civil Code Article 2315.3 (Count IV).

        As defendants Mr. Ashworth names various corporations as owners/operators of the

 creosote plants, or successors to same. He also raises the same claims against BNSF

 Railway Company, which allegedly owned a right-of-way and track “in and near” the two

 parcels where creosote-treated poles were stored and/or loaded and transported on BNSF’s

 railways for commercial sale. Id. at ¶ 10. Mr. Ashworth further asserts that BNSF and IP

 discovered contamination in the soil and waters underlying the creosote plant sites when

 they drilled monitoring wells near Parcels A and B. Id. at ¶¶ 10, 19.

        BNSF now moves for dismissal of all claims raised against it, arguing that Mr.

 Ashworth’s factual allegations fail to state a claim on which relief can be granted for each

 of the above counts. Doc. 17, att. 1. It also asserts that Mr. Ashworth should be limited to

 pre-purchase damages under the subsequent purchaser rule and moves for a more definite

 statement as to certain allegations. No party has filed an opposition to this motion and the

 time for doing so has passed. Accordingly, the motions are regarded as unopposed.

                                           II.
                                    LAW & APPLICATION

    A. Rule 12(b)(6)

        Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

 upon which relief can be granted.” When reviewing such a motion, the court should focus

 on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

 2012). The court can also consider matters of which it may take judicial notice, including



                                              -2-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 3 of 11 PageID #: 191



 matters of public record. Hall v. Hodgkins, 305 Fed. App’x 224, 227 (5th Cir. 2008)

 (unpublished). Such motions are reviewed with the court “accepting all well-pleaded facts

 as true and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini

 Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough

 facts ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches

 Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood

 of success but instead to determine whether the claim is both legally cognizable and

 plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

 Cir. 2010).

    B. Application

        1. Count I – Negligence

        Under the negligence count, Mr. Ashworth alleges that defendants (including

 BNSF) are liable for a continuing tort based on their “knowing, and calculated failure to

 remediate and remove” contaminated soils and water beneath the land they controlled. Doc.

 1, ¶ 33. He further asserts several specific breaches, including a failure to:

        (1) properly implement safe practices to avoid the discharge, leakage, and seepage

            of pollution on and then from the property they used;

        (2) properly direct and supervise the training of employees and contractors in safe

            and protective practices which would have protected the environment and

            prevented pollution;




                                               -3-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 4 of 11 PageID #: 192



        (3) provide timely and adequate warning to neighboring and community

            landowners on whose property wood treating wastes and chemicals have

            trespassed as to the scope and extent of the hazardous and toxic chemical

            releases from [the defendants’] operations;

        (4) prevent the continued offsite migration of contaminants resulting from the

            discharge of wood treating wastes and chemicals into the environment;

        (5) remediate contaminated lands and facilities, i.e. including but not limited to the

            surface impoundment units and solid waste management units, in such a manner

            as to eliminate such lands as a continued source of subsurface soil and ground

            water pollution to on site, adjacent, and off-site properties; and

        (6) properly evaluate and assess the true scope and extent of contamination into the

            subsurface environment in order to be able to design and implement an effective

            and reasonably prudent remedial system.

 Doc. 1, ¶ 36.

        The elements of a negligence claim are well established under Louisiana law. “A

 plaintiff must establish that (1) the defendant owed the plaintiff a duty of care; (2) the

 defendant breached the duty; (3) the plaintiff suffered damages; and (4) the breach of the

 duty proximately caused the damages.” Gulf Prod. Co., Inc. v. Hoover Oilfield Supply,

 Inc., 672 F.Supp.2d 752, 756 (E.D. La. 2009) (quoting Lloyd’s Leasing Ltd. v. Conoco,

 868 F.2d 1447, 1449 (5th Cir. 1989)).

        BNSF argues that plaintiff’s allegations fail to state a negligence claim under the

 above standards, because he has not specified how BNSF was negligent in its handling of


                                              -4-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 5 of 11 PageID #: 193



 the poles or articulated a duty breached by BNSF. BNSF further asserts that the complaint

 lacks sufficient detail on a plausible theory of causation between BNSF’s activities and

 plaintiff’s property damage. Doc. 17, att. 1, pp. 7–9.

        The court disagrees. Plaintiff has alleged that BNSF had some responsibility for

 transporting and storing poles treated with toxic chemicals, on or near parcels where sub-

 surface contamination was later discovered. He has also alleged that BNSF, in particular,

 drilled monitoring wells and became aware of subsurface contamination at those sites.

 Several of the above allegations appear more suited to the creosote plant defendants, but

 there is enough articulated with respect to BNSF’s possible failure of due care to satisfy

 plaintiff’s initial burden and invite discovery. Accordingly, the motion to dismiss is denied

 as to the negligence claim.

        2. Count II – Strict Liability

        Mr. Ashworth has also raised strict liability claims against BNSF under Louisiana

 Civil Code articles 667, 2317 and 2317.1, and 2322. To this end he has alleged that BNSF

 had “custody, control, and garde of damaging chemicals associated with the creosoting

 process” and is strictly liable for the unreasonably dangerous condition caused by the

 migration of these chemicals. Doc. 1, ¶ 39. BNSF maintains that the cause of action fails

 under all of these provisions.




                                              -5-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 6 of 11 PageID #: 194



              a. Article 667

          Until tort reform amendments enacted in 1996, Article 667 imposed strict liability

 for all activities deemed “ultrahazardous.” 1 E.g., Brown v. Olin Chem. Corp., 231 F.3d

 197, 200 (5th Cir. 2000). An activity was ultrahazardous under Article 667 if it satisfied

 the following criteria: (1) it related to land or some other immovable; (2) it caused the

 injury, with the defendant engaged directly in the activity; and (3) it did not require

 substandard conduct to cause injury. Bartlett v. Browning-Ferris Indus., Chem. Servs., Inc.,

 683 So.2d 1319, 1321–22 (La. Ct. App. 3d Cir. 1996). The most crucial issue is whether

 the activity can be safely done with the exercise of reasonable care. If such care will not

 sufficiently mitigate the risk of harm, then the activity is by its nature ultrahazardous. Id.

 at 1322.

          There is nothing in the complaint to support, much less allege, that the storage and

 treatment of the creosote-treated poles would be dangerous even with the exercise of

 reasonable care. Accordingly, plaintiff has shown no basis for deeming the activities

 ultrahazardous. 2 These claims against BNSF must therefore be dismissed.

              b. Articles 2317 and 2317.1

          Mr. Ashworth also brings claims under Articles 2317 and 2317.1. Prior to the 1996

 amendments, these statutes allowed for a defendant’s strict liability for dangerously


 1
   The amended article now limits strict liability to pile-driving and blasting with explosives. See La. Civ. Code art.
 667. Accordingly, liability for any other activity requires a showing of negligence.
 2
   Additionally, as BNSF notes, under federal law it may not refuse a reasonable request for transportation – including
 transportation of hazardous materials. 49 U.S.C. § 11101(a); Town of E. Troy v. Soo Line R.R. Co., 409 F. Supp. 326,
 330 (D. Wis. 1976). Accordingly, the common carrier exception likely shields it from liability though it has not been
 adopted by Louisiana courts. See Restatement (Second) of Torts § 521 (1977); see, e.g., Ind. Harbor Belt R.R. Co. v.
 Am. Cyanamid Co., 916 F.2d 1174, 1180 (7th Cir. 1990); Actiesselskabet Ingrid v. Central R. Co. of New Jersey, 216
 F. 72 (2d Cir. 1914).


                                                          -6-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 7 of 11 PageID #: 195



 defective things in his custody. To prevail on such a claim, a plaintiff must show that (1)

 the defendant had custody of a thing, (2) the thing had a vice or defect, (3) the vice or defect

 created an unreasonable risk of harm, (4) the defendant failed to make the thing safe or

 take adequate steps to prevent damage, and (5) that the vice or defect caused the damage.

 Friou v. Phillips Petrol. Co., 948 F.2d 972 (5th Cir. 1991) (citing Kent v. Gulf State Utils.

 Co., 418 So.2d 493, 496–98 (La. 1982)). For purposes of this statute, “vice” is synonymous

 with “defect” and describes “a physical imperfection, deformity or taint.” Myers v. Dronet,

 801 So.2d 1097, 1107 (La. Ct. App. 3d Cir. 2001). Mr. Ashworth has not described any

 vice or defect with respect to the creosote-treated poles in BNSF’s custody. Accordingly,

 he also fails to state a strict liability claim under these articles.

            c. Article 2322

        Finally, before 1996 Article 2322 allowed strict liability claims for damages caused

 by the ruin of a building owned by the defendant. Jackson v. Gardiner, 785 So.2d 981,

 984–85 (La. Ct. App. 2d Cir. 2001). “Ruin,” as BNSF notes, is a term of art that reflects

 “the fall or collapse of a substantial component of the building.” Calloway v. CNG

 Producing Co., 1999 WL 447451, at *5 (E.D. La. Jun. 29, 1999) (citing Mott v. ODECO,

 577 F.2d 273 (5th Cir. 1978)). Mr. Ashworth describes no particular building owned by

 BNSF that contributed to the damages alleged here, nor does he allege the ruin of any of

 BNSF’s facilities. Accordingly, he also fails to state a claim under Article 2322.

        3. Count III – Continuing Nuisance and Trespass

        BNSF argues that the claims against it for continuing nuisance and trespass fail

 because plaintiff alleges no ongoing conduct or presence of any neighbor. As BNSF notes,


                                                 -7-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 8 of 11 PageID #: 196



 the essential inquiry in determining the existence of a continuing trespass claim is whether

 the defendant “perpetuates the injury through overt, persistent, and ongoing acts” giving

 rise to successive damages. Hogg v. Chevron USA, 45 So.3d 991, 1003 (La. 2020). Where,

 on the other hand, the trespass permanently changes the physical condition of the land, no

 additional cause of action accrues merely because the damage continues to exist or even

 worsens. Id. Here plaintiff has alleged that creosoting operations ceased at Parcel A in 1989

 and at Parcel B in 1963. Doc. 1, ¶¶ 7–11. He does not allege any ongoing conduct by BNSF

 after that period. Accordingly, plaintiff fails to state a claim of continuing trespass.

        The continuing nuisance claim arises under Louisiana Civil Code Article 667.

 Articles 667 through 669 set “standards of responsibility for a landowner to his

 neighbors[.]” Inabnet v. Exxon Corp., 642 So.2d 1243, 1251 (La. 1994). Accordingly, it

 only creates obligations between owners of properties that are adjacent or lay physically

 close to one another. Barasich v. Columbia Gulf Transmission Co., 467 F.Supp.2d 676,

 690 (E.D. La. Sep. 28, 2006); TS&C Investments, LLC v. Beusa Energy, Inc., 637

 F.Supp.2d 370, 383 (W.D. La. 2009). On this principle, the Eastern District of Louisiana

 rejected plaintiffs’ nuisance claims relating to work done on the Mississippi River Gulf

 Outlet. In re Katrina Canal Breaches Consol. Litig., 647 F.Supp.2d 644 (E.D. La. 2009).

 There it noted that the closest plaintiff lived three miles from the levee and the canal,

 precluding a finding that it was a neighbor within the meaning of the statute. Id. at 734.

        Mr. Ashworth asserts that his property is approximately 5.1 miles away from Parcel

 A. Doc. 1, ¶ 20; see doc. 2. He does not describe the property over which BNSF was owner

 or proprietor. The exhibit attached identifies only Parcels A and B and the Ashworth


                                               -8-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 9 of 11 PageID #: 197



 property. Doc. 2. The court cannot gauge the scale or locate BNSF-owned or -controlled

 property on this map. Mr. Ashworth, however, has not alleged that BNSF’s property is

 adjacent to his or otherwise any closer. Accordingly, he fails to establish that he is a

 neighbor within the meaning of the nuisance statute and this claim fails as well.

        4. Count IV – Punitive Damages

        Finally, Mr. Ashworth seeks punitive damages from BNSF under Louisiana Civil

 Code Article 2315.3 (repealed) with the following:

                Further, BNSF’s predecessors stored, transported, handled, or
        otherwise managed toxic and hazardous wood treating wastes long before
        1984 and the pollution began migrating off of BNSF controlled property and
        caused extensive damage to Plaintiffs’ class members’ properties between
        the years of 1984 and 1996, as well as to the present. BNSF’s deficient
        conduct in the storing, handling and transport of the toxic materials as
        described above was in wanton and reckless disregard for public safety for
        all of the reasons stated above in the preceding paragraphs.

 Doc. 1, ¶ 42. BNSF argues that there is no basis for such an award, because Mr. Ashworth

 fails to adequately allege conduct occurring while Article 2315.3 was in effect.

        Punitive damages are only allowed under Louisiana law where authorized by

 statute. E.g., Mosing v. Domas, 830 So.2d 967, 973 (La. 2002). Article 2315.3 was in effect

 from 1984 until 1996 and allowed a plaintiff to recover exemplary damages if he could

 prove injuries “caused by the defendant’s wanton and reckless disregard for public safety

 in the storage, handling, or transportation of hazardous or toxic substances.” Addison v.

 Illinois Central R. Co., 967 F.Supp. 173, 180 (E.D. La. 1997). The article only applies to

 conduct that occurred while it was in effect. Anderson v. Avondale Indus. Inc., 798 So.2d




                                             -9-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 10 of 11 PageID #: 198



 93, 97–101 (La. 2001). The relevant inquiry, then, is when that conduct occurred and not

 when the cause of action arose. See id.

        Under the punitive damages claim plaintiff has only alleged that BNSF engaged in

 the damage-causing activities before 1984 and that these activities then caused the creosote

 to migrate to his property while Article 2315.3 was in effect. Elsewhere, however, plaintiff

 alleged that BNSF’s conduct lasted “from the inception of the creosoting

 operations/business to its cessation on or about 1989[.]” Doc. 1, ¶ 10. At this stage the court

 does not require any more specificity as to dates and plaintiff has adequately alleged that

 some conduct giving rise to punitive damages might have occurred within the time period

 covered by Article 2315.3. Accordingly, the motion is denied as to this claim.

        5. Subsequent Purchaser Limitation

        Next, BNSF argues that plaintiff’s claims must be dismissed to the extent he seeks

 damages incurred before his purchase of the property. To this end BNSF attaches a cash

 warranty deed. See doc. 17, att. 2. From this deed it appears that Mr. Ashworth purchased

 the property in 1987 and that the prior landowner did not assign any litigation rights. Id.

 BNSF’s attachment is outside the scope of this motion. Moreover, any question of time

 limitations on damages is premature at this point and better suited to summary judgment.

 Accordingly, the motion is denied in this respect.

        6. Motion for More Definite Statement

        Finally, BNSF argues that it is entitled to a more definite statement under Rule 12(e)

 on the timing and alleged manner of negligence. As shown above, however, Mr. Ashworth

 has alleged BNSF’s involvement in the storage and transportation of a specific item from


                                              -10-
Case 2:20-cv-00053-JDC-KK Document 25 Filed 05/15/20 Page 11 of 11 PageID #: 199



 a specific site within an approximate date range. While the time range is broad, the

 geographic particularity and type of damage alleged gives BNSF adequate notice to begin

 investigating the claims against it. Accordingly, this motion is also denied.

                                             III.
                                        CONCLUSION

        The Motion to Dismiss [doc. 17] will be granted in part and denied in part as

 described above. The Motion for a More Definite Statement [id.] will be denied.

        THUS DONE AND SIGNED in Chambers on this 15th day of May, 2020.



                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                             -11-
